[Cite as State v. Coleman, 2022-Ohio-1811.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,
                                                         CASE NO. 8-21-42
       PLAINTIFF-APPELLEE,

       v.

ZACKARIAH JOSEPH COLEMAN,                                OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 16 10 0296

                                     Judgment Affirmed

                              Date of Decision: May 31, 2022



APPEARANCES:

        Eric J. Allen for Appellant

        Stacia L. Rapp for Appellee
Case No. 8-21-42


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Zackariah J. Coleman (“Coleman”) appeals the

judgment of the Logan County Court of Common Pleas, arguing that the trial court

erred in ordering him to serve a prison term for violating the conditions of his

community control. For the reasons set forth below, the judgment of the trial court

is affirmed.

                          Facts and Procedural History

       {¶2} On September 27, 2017, a jury found Coleman guilty of one count of

gross sexual imposition in violation of R.C. 2907.05(A)(4), a felony of the third

degree. Doc. 106, 114. On November 2, 2017, the trial court sentenced Coleman

to five years of community control. Doc. 114. The trial court’s judgment entry of

sentencing contained the following statement:

       Defendant is notified that any violation of the terms and
       conditions of community control may result in the Court imposing
       a longer time under the same sanction, or the Court may impose
       a more restrictive sanction, or the Court may impose a prison
       term of five (5) years for the crime of Gross Sexual Imposition.

Doc. 114. On September 21, 2020, the State filed a motion that alleged that

Coleman had committed two violations of the conditions of his community control.

Doc. 189. On October 27, 2021, the trial court found that Coleman had admitted to

violating the conditions of his community control. Doc. 215. Tr. 7. The trial court

then revoked Coleman’s community control and ordered him to serve sixty months

in prison. Doc. 215. Tr. 16.

                                        -2-
Case No. 8-21-42


                                Assignment of Error

       {¶3} Coleman filed his notice of appeal on November 24, 2021. Doc. 225.

On appeal, he raises the following assignment of error:

       The trial court erred by imposing the remainder of time for a
       community control violation.

Coleman “argue[s] that a far shorter sentence would be appropriate” under the

circumstances of this case. Appellant’s Brief, 4.

                                   Legal Standard

       {¶4} Under R.C. 2929.15(B), if an offender violates a condition of

community control, a trial court has the

       discretion to impose a longer period of community control, a more
       restrictive community-control sanction, or a prison term of any
       length within the range of that available for the original offense,
       up to the maximum term the trial court specified at the first
       sentencing hearing.

State v. Jackson, 150 Ohio St.3d 362, 2016-Ohio-8127, 81 N.E.3d 1237, ¶ 13, citing

R.C. 2929.15(B).

       {¶5} Further, “when exercising its sentencing discretion, a trial court must

consider the statutory policies that apply to every felony offense, including those set

out in R.C. 2929.11 and R.C. 2929.12.” State v. Chears, 3d Dist. Hancock No. 5-

20-24, 2021-Ohio-260, ¶ 11. See State v. Peoples, 2022-Ohio-953, --- N.E.3d ---, ¶

52 (10th Dist.).

       The overriding purposes of felony sentencing are to protect the
       public from future crime by the offender and others, to punish the

                                           -3-
Case No. 8-21-42


       offender, and to promote the effective rehabilitation of the
       offender using the minimum sanctions that the court determines
       accomplish those purposes without imposing an unnecessary
       burden on state or local government resources. To achieve those
       purposes, the sentencing court shall consider the need for
       incapacitating the offender, deterring the offender and others
       from future crime, rehabilitating the offender, and making
       restitution to the victim of the offense, the public, or both.

R.C. 2929.11(A). “To effectuate compliance with these overriding purposes, the

Ohio Revised Code requires the trial court to consider a number of factors listed in

R.C. 2929.12.” State v. Walton, 3d Dist. Logan No. 8-17-55, 2018-Ohio-1680, ¶ 6.

“The R.C. 2929.12 factors direct the trial court to evaluate the seriousness of the

offense and the likelihood of recidivism.” State v. Berry, 3d Dist. Union No. 14-

20-05, 2021-Ohio-1132, ¶ 137. However, “neither R.C. 2929.11 nor 2929.12

requires a trial court to make any specific factual findings on the record.” State v.

Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 20.

       {¶6} “Appellate courts defer to the broad discretion of the trial court in

matters of sentencing.” State v. Jones, 3d Dist. Shelby No. 17-19-08, 2019-Ohio-

4938, ¶ 7.

       Under R.C. 2953.08(G)(2), an appellate court will reverse a
       sentence ‘only if it determines by clear and convincing evidence
       that the record does not support the trial court’s findings under
       relevant statutes or that the sentence is otherwise contrary to law.’

State v. Carnicom, 3d Dist. Henry No. 7-21-08, 2022-Ohio-987, ¶ 9, quoting State

v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1.



                                         -4-
Case No. 8-21-42


       Clear and convincing evidence is that measure or degree of proof
       which is more than a mere ‘preponderance of the evidence,’ but
       not to the extent of such certainty as is required ‘beyond a
       reasonable doubt’ in criminal cases, and which will produce in the
       mind of the trier of facts a firm belief or conviction as to the facts
       sought to be established.

State v. Taflinger, 3d Dist. Logan No. 8-17-20, 2018-Ohio-456, ¶ 12, quoting Cross

v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118, (1954), paragraph three of the

syllabus.

       {¶7} However, “an appellate court may not modify or vacate a felony

sentence based upon a finding by clear and convincing evidence that the record does

not support the trial court’s ‘findings’ under R.C. 2929.11 and R.C. 2929.12.” State

v. Reed, 3d Dist. Union No. 14-20-16, 2021-Ohio-1623, ¶ 18, citing Jones, supra,

2020-Ohio-6729, at ¶ 39. Thus,

       A sentence is contrary to law when it does not fall within the
       statutory range for the offense or if the trial court fails to consider
       the purposes and principles of felony sentencing set forth in R.C.
       2929.11 and the sentencing factors set forth in R.C. 2929.12.

Reed at ¶ 19, quoting State v. Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-

76, ¶ 18. See also Peoples, supra, at ¶ 44, quoting State v. Wilburn, 10th Dist.

Franklin No. 17AP-602, 2018-Ohio-1917, ¶ 8; State v. Motz, 2020-Ohio-4356, 158

N.E.3d 641, ¶ 38 (12th Dist.).

                                  Legal Analysis

       {¶8} On appeal, Coleman does not argue that the trial court imposed a prison

sentence in this case that exceeded the maximum term specified by the trial court

                                         -5-
Case No. 8-21-42


for a community control violation at his original sentence hearing. Rather, he only

argues that the trial court should have imposed a more lenient sentence for his

community control violations based on the facts of this case.

       {¶9} At the hearing, the trial court expressly considered the overriding

purposes and principles of felony sentencing from R.C. 2929.11. Tr. 14-15. Doc.

215. Further, the trial court found that three of the seriousness factors listed in R.C.

2929.12(B) and three of the recidivism factors listed in R.C. 2929.12(D) were

applicable in this case. Tr. 15-16. Thus, the trial court expressly considered the

R.C. 2929.12 factors in the process of imposing Coleman’s sentence. Tr. 15-16.

See Jones, supra, 2020-Ohio-6729, at ¶ 39; Reed, supra, at ¶ 19.

       {¶10} Having reviewed the materials in the record, we conclude that

Coleman has not carried the burden of establishing that his sentence is clearly and

convincingly contrary to law. Accordingly, Coleman’s sole assignment of error is

overruled.

                                     Conclusion

       {¶11} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Logan County Court of Common Pleas is

affirmed.

                                                                  Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls

                                          -6-